Case: 21-60499     Document: 00516351120          Page: 1    Date Filed: 06/09/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                           June 9, 2022
                                  No. 21-60499
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk


   Gurkirat Singh,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A203 676 290


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Gurkirat Singh, a native and citizen of India, petitions for review of a
   decision of the Board of Immigration Appeals (BIA) dismissing his appeal
   from a decision of the immigration judge (IJ) denying his applications for
   asylum, withholding of removal, and relief under the Convention Against


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60499      Document: 00516351120            Page: 2    Date Filed: 06/09/2022




                                    No. 21-60499


   Torture (CAT). The BIA affirmed the IJ’s adverse credibility determination.
   The IJ specifically found that Singh was not credible regarding various
   assertions he made with respect to his claim that he was attacked because he
   converted to Christianity.
          Singh contends that the IJ erred by excluding from the record various
   exhibits that were not timely filed and by using one of those excluded exhibits
   as a basis for the adverse-credibility determination. Because Singh did not
   raise these arguments in his appeal to the BIA and raises them for the first
   time in his petition, we lack jurisdiction to consider them. See 8 U.S.C.
   § 1252(d)(1); Martinez-Guevara v. Garland, 27 F. 4th 353, 360 (5th Cir.
   2022); Omari v. Holder, 562 F.3d 314, 320-21 (5th Cir. 2009). We also lack
   jurisdiction to consider his arguments that the IJ violated his due process
   rights, because those arguments—also raised for the first time in his
   petition—implicate procedural errors correctable by the BIA.           See Roy
   v. Ashcroft, 389 F.3d 132, 137 (5th Cir. 2004).
          As he did in his appeal to the BIA, Singh challenges the BIA’s
   credibility determination, raising various arguments addressing the
   inconsistencies identified by the IJ. However, the IJ and the BIA cited
   “specific and cogent reasons derived from the record” to support the adverse
   credibility determination. Singh v. Sessions, 880 F.3d 220, 225 (5th Cir. 2018)
   (internal quotation marks and citation omitted).            Singh has failed to
   demonstrate that it is clear from the totality of the circumstances that no
   reasonable factfinder could make an adverse credibility ruling in his case. See
   Wang v. Holder, 569 F.3d 531, 538-40 (5th Cir. 2009). Without credible
   evidence, there was no basis for the BIA to grant asylum or withholding of
   removal. See Chun v. INS, 40 F.3d 76, 79 (5th Cir. 1994).
          Further, the record does not compel a conclusion different from the
   BIA’s determination that the objective evidence of record did not establish a




                                          2
Case: 21-60499     Document: 00516351120          Page: 3   Date Filed: 06/09/2022




                                   No. 21-60499


   likelihood that Singh would be tortured by or with the acquiescence of the
   government. See Arulnanthy v. Garland, 17 F.4th 586, 597-98 (5th Cir. 2021).
   Accordingly, the petition for review is DENIED IN PART and
   DISMISSED IN PART for lack of jurisdiction.




                                        3